Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 objected to because of the following informalities: 
 In claim 16, “The integrated circuit according to claim 14” should read “The method according to claim 14”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2007/0257353 A1).
Regarding claim 1, Park discloses integrated circuit (Fig. 1-4), comprising: 
a conductive track extending over at least a portion of a periphery of the integrated circuit (Park; Fig. 1-4, line structure 16, 56);  at least one component (Park; [40] unit cells and peripheral circuits for driving the unit cells) and a test circuit including: 
an activation circuit (Park; Fig. 1-2, switching circuits 18, including 20, 22, and line structure 16; Fig. 3-4, switching circuits 58a, 58b and line structure 56) configured to: send an input data signal to the conductive track during a test mode; and send the input data signal to the at least one component during an operating mode (Park; [44] applying an electrical signal to drive cells during normal operation mode and to inspect a crack of the semiconductor during crack test mode).
Regarding claim 2, Park further discloses an input node configured to receive the input data signal (Park; [44] Pads 14a, 14b; [68] Pads 54a, 54b).
Regarding claim 3, Park further discloses the activation circuit includes: a first node and a second node, the conductive track being coupled between the first node and the second node. (Park; Fig. 2, Pads 14a, 14b; Fig. 4, Pads 54a, 54b).  
Regarding claim 4, Park further discloses, wherein the activation circuit includes: a capacitor arranged to be coupled between the second node and a node that is configured to receive a reference voltage (Fig. 3-4, Conductor 60 coupled between second node 14b and ground).
Regarding claim 5, Park discloses the integrated circuit as in claim 4. Park discloses wherein the capacitor is selectively coupled between the second node and the node that is configured to receive a reference voltage by at least one transistor (Park; Fig. 4, capacitor 60 is coupled to second node 54b through the CMOS transistors in driving circuit 58b; [72] the driving circuit is selectively activated or deactivated based on the test mode).
Regarding claim 10, Park further discloses the integrated circuit comprising: a test mode triggering circuit.  (Park; Fig. 2, [47-48] test mode triggering circuit comprising MRS (mode registration set) and control circuit 24; Fig. 4, test mode triggering circuit comprising MRS (mode registration set) and signal modulation circuit 59a))
Regarding claim 11, Park further discloses wherein the test mode triggering circuit is configured to send a test mode signal to the activation circuit.  (Park; Fig. 2, 4, [51] mode registration set – MRS generates signal to trigger a test mode or normal mode.)
Regarding claim 12, Park further discloses wherein the test mode triggering circuit is configured to send at least one test control signal to the activation circuit. (Park; Fig. 2,4,  test control signal is identified as test mode signal output by MRS modulated by a single inverter)
Regarding claim 13, Park further discloses wherein the test circuit is configured to: detect physical damage to the conductive track. (Park [21], measures the presence or severity of a crack based on a measured electrical characteristic)
Regarding claim 14, Park discloses a method, comprising: during a test mode, causing an input data signal to deviate to a conductive track extending over at least a portion of a periphery of an integrated circuit; (Park; [22],[44])
and during an operating mode, transmitting the input data signal to at least one component of the integrated circuit.  (Park; [40],[44])
Regarding claim 15,  Park further discloses the method comprises: sending a test mode signal to an activation circuit of the integrated circuit; and sending at least one test control signal to the activation circuit.  (Park; Fig. 2,4,  test mode signal identified as MRS signal modulated by the two inverters, test mode control signal identified as MRS signal modulated by a single inverter).
Regarding claim 16, Park discloses the method according to claim 14, comprising: detecting physical damage to the conductive track.  (Park [21], measures the presence or severity of a crack based on a measured electrical characteristic)
Regarding claim 17, Park discloses a circuit (Fig. 2, Fig. 4) comprising: 
an input; (Park; Pad 1, 14a)
 a first output; (Park; Pad1 14a outputs data signal through switching circuit)
 a second output; ([44] Pads 14 must be able to output to unit cells during normal operation)
and an activation circuit configured to: receive, over the first input, a data signal;
 determine whether to operate in a test mode or an operating mode; (Park; Fig. 2, 4, [51] mode registration set – MRS generates signal to trigger a test mode or normal mode))
 in response to determining to operate in the test mode, output, over the first output, the data signal to the conductive track; and (Park;[22],[44])
in response to determining to operate in the operating mode, output, over the second output, the data signal to the at least one component.  (Park; [40],[44])
Regarding claim 20, Park discloses the integrated circuit as in claim 17, wherein the circuit is configured to detect physical damage to the conductive track.  (Park [21], measures the presence or severity of a crack based on a measured electrical characteristic)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ruili (CN107728042A – translated using Espacenet).
Regarding claim 6 and 18, Park discloses the integrated circuit (Fig. 1-2) as in claim 1 and the circuit as in claim 17. Park does not specifically disclose wherein the activation circuit includes: a first resistor arranged to be coupled in series with the conductive track.  
Ruili discloses an integrated circuit wherein the activation circuit includes: a first resistor arranged to be coupled in series with the conductive track.  (Ruili; Fig. 1-2, [64] current limiting circuit includes Resistor R in series between signal source circuit 122B and guard ring 121). 
Park and Ruili are analogous arts as both are in the field of integrated circuit damage testing. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention, to couple a resistor in series between the output of pad1 and input of the conductive track, (at switching circuit 20). Doing so would prevent the current signal passing from the output of the pad to the conductive track from damaging the chip body.
Regarding claim 7 and 19, the combination of Park and Ruili disclose the integrated circuit as in claim 6, and the circuit as in claim 18. Park further discloses that the switching circuit wherein the first resistor is selectively coupled to the conductive track via at least one transistor. (Park; [50], switching circuit 20 at input of the conductive track is composed of one or more transistors and selectively couples the input from pad 14a to the conductive track)

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kaneda et al.  (US-20110315986-A1), hereinafter Kaneda.
Regarding claim 8, Park discloses the integrated circuit(Fig. 1-2) as in claim 3.   Park does not disclose wherein the activation circuit includes: a second resistor arranged to be coupled between the second node and a node configured to receive a reference voltage. 
Kaneda discloses wherein the activation circuit includes: a second resistor arranged to be coupled between the second node and a node configured to receive a reference voltage (Kaneda; Fig. 1, [24-25] Resistor R2, coupled between N1 and reference voltage Vss for detection circuit 15; Fig. 3 general resistance comparison circuit).
Park and Kaneda are analogous arts as both are in the field of integrated circuit damage testing. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention, to add a resistance comparison circuit including a resistor coupled between the second node and a reference voltage. Doing so would allow the detection of circuit damage by determining when the resistance of the conductive track is greater than a threshold resistance.
Regarding claim 9,  the integrated circuit according to claim 8, wherein the second resistor is selectively coupled between the second node and the node configured to receive the reference voltage by at least one transistor (Park; Fig. 2, [50], switching circuit 22 at input of the conductive track is composed of one or more transistors and selectively couples the output of the conductive track to pad 14b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM MILES DEAN whose telephone number is (571)272-2985. The examiner can normally be reached Monday - Friday 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM M DEAN/Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857